UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7490



HENRY C. HAYES, III,

                                              Plaintiff - Appellant,

          versus


STATE OF SOUTH CAROLINA; SOUTH CAROLINA DE-
PARTMENT OF CORRECTIONS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, District Judge.
(CA-00-2147-6)


Submitted:   January 18, 2001             Decided:   January 25, 2001


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Henry C. Hayes, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Henry C. Hayes, III, a South Carolina inmate, appeals the dis-

trict court’s order denying relief on his 42 U.S.C.A. § 1983 (West

Supp. 2000) complaint under 28 U.S.C.A. § 1915A (West Supp. 1998).

We have reviewed the record and the district court’s opinion

accepting the magistrate judge’s recommendation and find that this

appeal is frivolous.   Accordingly, we dismiss the appeal on the

reasoning of the district court.       Hayes v. South Carolina, No. CA-

00-2147-6 (D.S.C. Sept. 5, 2000).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                             DISMISSED




                                   2